FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                           June 13, 2017
                         _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
CEDRIC GREENE,

      Plaintiff - Appellant,

v.                                                          No. 16-4133
                                                   (D.C. No. 2:16-CV-00676-CW)
SPRINT NEXTEL CORPORATION,                                    (D. Utah)

      Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before HARTZ, MURPHY, and PHILLIPS, Circuit Judges.
                  _________________________________

      Federal courts “have an independent obligation to determine whether subject-

matter jurisdiction exists, even in the absence of a challenge from any party.”

Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006). A court must dismiss a case upon

concluding that it lacks subject-matter jurisdiction. Fed. R. Civ. P. 12(h)(3). The

party asserting subject-matter jurisdiction must overcome a presumption against

jurisdiction. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      The basic statutory grants of federal subject-matter jurisdiction are contained

in 28 U.S.C. §§ 1331 and 1332. Section 1331 provides for federal-question

jurisdiction, § 1332 for diversity of citizenship jurisdiction. A party invokes § 1331

jurisdiction by pleading a colorable claim “arising under” the Constitution or laws of

the United States. See Bell v. Hood, 327 U.S. 678, 681–85 (1946). A party invokes

§ 1332 jurisdiction by demonstrating that the parties have diverse citizenship and that

the claim exceeds $75,000. See 28 U.S.C. § 1332(a); Arbaugh, 546 U.S. at 513.

      Here, Cedric Greene sued Sprint Nextel Corporation for negligent infliction of

emotional distress.1 He alleges that in response to a request for information that he

served on Sprint, “Sprint intentionally falsified a legal document indicating that no

records were found for the telephone number that Greene had requested.” R. Vol. 1 at

5. In his Complaint, he asserts diversity jurisdiction, but seeks only $60,000 in

damages. The district court dismissed Greene’s Complaint after concluding that it

lacked subject-matter jurisdiction. We affirm.

      A party cannot waive or forfeit a lack of subject-matter jurisdiction. Arbaugh,

546 U.S. at 514. After reviewing Greene’s Complaint, we agree with the district court

that Greene has failed to establish subject-matter jurisdiction. See Whitelock v.

      1
         Because Greene appears pro se, “we construe his pleadings liberally.”
Ledbetter v. City of Topeka, 318 F.3d 1183, 1187 (10th Cir. 2003). In doing so, we
are more lenient about deficient pleadings, failure to cite appropriate legal authority,
and confusion of legal theories. See Garrett v. Selby Connor Maddux & Janer, 425
F.3d 836, 840 (10th Cir. 2005). But we “cannot take on the responsibility of serving
as the litigant’s attorney in constructing arguments and searching the record.” Id. And
we will not “supply additional factual allegations to round out a plaintiff’s complaint
or construct a legal theory on a plaintiff’s behalf.” Whitney v. New Mexico, 113 F.3d
1170, 1173–74 (10th Cir. 1997).
                                           2
Leatherman, 460 F.2d 507, 514 (10th Cir. 1972) (“A federal court’s jurisdiction must

clearly appear from the face of a complaint.”). Greene has asserted no basis for

federal-question jurisdiction and his claim for $60,000 defeats any diversity

jurisdiction.2 Thus, the district court’s judgment is affirmed.


                                            Entered for the Court


                                            Gregory A. Phillips
                                            Circuit Judge




      2
         On appeal, Greene argues that he can obtain relief under 28 U.S.C. §
455(b)(1). That section states that a judge should disqualify himself “[w]here he has a
personal bias or prejudice concerning a party, or personal knowledge of disputed
evidentiary facts concerning the proceeding.” Id. Section 455(b)(1) doesn’t add to the
district court’s subject-matter jurisdiction.
                                            3